tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan uniform issue list ser t' ep qa ti legend taxpayer a ira b bank c financial_institution d ira e financial_institution f ira g amount dear - this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated december and and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she took a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of financial_institution d to follow taxpayer's instructions taxpayer a further assets that amount has not been used for any purpose 9u1u1504 in october taxpayer a met with a taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with bank c representative of financial_institution d for investment recommendations for ira b financial_institution d maintained a branch office at bank c the representative of financial_institution d recommended that taxpayer a invest in order to in a variable_annuity contract with financial_institution f amount facilitate this transaction on date taxpayer a signed documentation to open iras with both financial_institution d and financial_institution f on this same date taxpayer a received a distribution check of amount from ira b and presented the check for deposit into ira e and subsequent transfer to an ira annuity ira g with financial_institution f irae is a shell account that is set up in order to facilitate the purchase of the annuity through financial_institution d's annuity order system which is used as the electronic system through which annuity purchases are transacted with financial_institution f the funds are transferred directly from the ira at financial_institution d to an ira at financial_institution f on date taxpayer a met with the representative of financial_institution d to review her ira investments and it was discovered that the distribution check from ira b was never forwarded for deposit into ira e and subsequent transfer into ira g after determining that the date check had apparently been lost a new check was issued on date deposited into ira e on date and transferred to annuity ira g on date financial_institution d has provided a written acknowledgement that their representative did not follow taxpayer a's instructions on date which led to the failure of the 60-day rollover requirement based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or 2u101504 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the failure of financial_institution d to follow her instructions therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement have been met the deposit of amount into ira e will be considered a rollover_contribution within the meaning of sec_408 w a 2vu1015044 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at sincerely yours ctl bon whiley manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
